 



Exhibit 10.19

AMENDMENT NO. 13

 

TO NOTE EXCHANGE AND OPTION AGREEMENT

 

This AMENDMENT NO. 13 to the NOTE EXCHANGE AND OPTION AGREEMENT is entered into
as of December 31, 2019 (this “Amendment”), by and among Keywin Holdings
Limited, a British Virgin Islands company (“Keywin”), and NETWORK CN INC., a
Delaware corporation (the “Company”). Each of the parties hereto is referred to
as a “Party” and collectively as the “Parties.” Capitalized terms used, but not
otherwise defined, herein have the meanings ascribed to such terms in the
Original Agreement (as defined below).

 

BACKGROUND

 



The Parties entered into a Note Exchange and Option Agreement, dated as of April
2, 2009, as amended by Amendment No. 1 to Note Exchange and Option Agreement,
dated as of July 1, 2009, Amendment No. 2 to Note Exchange and Option Agreement,
dated as of September 30, 2009, Amendment No. 3 to Note Exchange and Option
Agreement, dated as of January 1, 2010, Amendment No. 4 to Note Exchange and
Option Agreement, dated as of September 30, 2010, Amendment No. 5 to Note
Exchange and Option Agreement, dated as of June 1, 2011, Amendment No. 6 to Note
Exchange and Option Agreement, dated as of December 30, 2011, Amendment No. 7 to
Note Exchange and Option Agreement, dated as of June 28, 2012, Amendment No. 8
to Note Exchange and Option Agreement, dated as of December 28, 2012,Amendment
No. 9 to Note Exchange and Option Agreement, dated as of December 31, 2013,
Amendment No. 10 to Note Exchange and Option Agreement, dated as of December 12,
2014, Amendment No. 11 to Note Exchange and Option Agreement, dated as of
December 31, 2015 and Amendment No. 12 to Note Exchange and Option Agreement,
dated as of December 27, 2017 (together, the “Original Agreement”), pursuant to
which the Company (a) issued 61,407,093 shares (before reverse split) of its
common stock, par value $0.001 per share in exchange for certain notes payable
by the Company held by Keywin, (b) agreed to grant Keywin an option (the
“Option”) to purchase from the Company an aggregate of 2,020,202 shares of the
Common Stock for an aggregate purchase price of $2,000,000, exercisable within
129 months after April 2, 2009 and (c) the Company shall have the right, at its
sole discretion, to terminate the Option by providing Keywin with thirty (30)
days’ advance written notice of such termination. The Parties now desire to
enter into this Amendment to modify the terms of the Original Agreement as more
specifically set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises of the Parties, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.       Amendment to Exercise Period and Exercise Price: Subsection (a) of
Section 2, of the Original Agreement is deleted in its entirety and in lieu
thereof the following provision is inserted:

 

(a)       For a one hundred and fifty-three (153) month period commencing on the
Closing Date (the “Exercise Period”), the Noteholder shall have the right to
purchase from the Company an aggregate of 2,020,202 shares of the Common Stock
for an aggregate purchase price of $2,000,000 (the “Purchase Price”). The Option
may be exercised by the Noteholder at any time during the Exercise Period by
giving written notice to the Company.

 

2.       Agreement. In all other respects, the Original Agreement shall remain
in full force and effect.

 

3.       Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

  NETWORK CN INC.                 By         Name: Shirley Cheng     Title:
Director and Chief Financial Officer                       Keywin Holdings
Limited                 By         Name: Earnest Leung     Title: Director  



 

 

 

 



 

